            Case 1:20-cr-00123-DAD-BAM Document 33 Filed 03/25/21 Page 1 of 3


1    Melissa Baloian, SBN# 232602
     Law Office of Melissa Baloian
2    5424 N. Palm Ave. Suite 106
     Fresno, Ca. 93704
3    Telephone (559) 352-2331
     Mbaloian.law@gmail.com
4

5    Attorney for Defendant EVARISTO GOMEZ
6

7

8
                             IN THE UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11
     THE UNITED STATES OF AMERICA,                  )      Case No. 1:20-CR-00123-DAD-BAM
12                                                  )
                               Plaintiff,           )      STIPULATION TO MODIFY PRETRIAL
13                                                  )      LOCATION MONITORING DEVICE;
                     vs.                            )      FINDINGS & ORDER
14                                                  )
     EVARISTO GOMEZ,                                )
15                                                  )
                              Defendant.            )
16                                                  )
                                                    )
17

18
                                                STIPULATION
19

20           The defendant, EVARISTO GOMEZ, by and through his counsel, Melissa Baloian, and

21   the United States of America, by and through its counsel, Assistant United States Attorney Laura
22   Withers, hereby stipulate as follows:
23           1.      By previous order, on August 14, 2020, this court ordered Mr. Gomez released
24   under certain conditions, with one of the conditions containing a curfew. (Dkt. 17, 20.)
25           2.      Pretrial Services, through Officer Anthony Perez, recommends a modification in
26   Mr. Gomez’ current curfew conditions due to his compliance. Mr. Gomez has been in compliance
27   with the terms of his pre trial release.
28   //




                                                     -1-
     Case 1:20-cr-00123-DAD-BAM Document 33 Filed 03/25/21 Page 2 of 3


1    3.    The parties agree and stipulate, and request the Court find the following:
2          a. Condition 7(k), pertaining to curfew, listed on Document 20, filed August 20,
3              2020, currently reads:
4              CURFEW: You are restricted to your residence every day from 9:00 p.m., to
5              6:00 a.m., or as adjusted by the Pretrial Services office or supervising officer,
6              for medical, religious services, employment or court-ordered obligations;
7          b. Condition 7(k), pertaining to curfew, shall be modified to read: CURFEW:
8              You are restricted to your residence every day from 10:00 p.m., to 5:00 a.m.,
9              or as adjusted by the Pretrial Services office or supervising officer, for medical,
10             religious services, employment or court-ordered obligations.
11

12   IT IS SO STIPULATED
13
     Dated: March 25, 2021
14                                                 /s/ Melissa Baloian
                                                   _____________________
15                                                 MELISSA BALOIAN
16
                                                   Attorney for Defendant

17   Dated: March 25, 2021
18                                                 /s/ Laura Withers
19
                                                   _______________________
                                                   LAURA WITHERS
20                                                 Assistant United States Attorney
21

22

23

24

25

26

27

28




                                             -2-
           Case 1:20-cr-00123-DAD-BAM Document 33 Filed 03/25/21 Page 3 of 3


1

2
                                                  ORDER
3
            Pursuant to the parties’ stipulation, the Court modifies Mr. Gomez’ current curfew
4
     conditions due to his compliance as follows:
5

6                  a. Condition 7(k), pertaining to curfew, shall be modified to read: CURFEW:
7                      You are restricted to your residence every day from 10:00 p.m., to 5:00 a.m.,
8                      or as adjusted by the Pretrial Services office or supervising officer, for medical,
9
                       religious services, employment or court-ordered obligations.
10

11   IT IS SO ORDERED.

12
        Dated:    March 25, 2021                               /s/
13                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     -3-
